NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAY TRECE V. WILLIAMS,                          No. 20-16949

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01952-SMB

 v.
                                                MEMORANDUM*
CIRCLE K STORES INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Lay Trece V. Williams appeals pro se from the district court’s summary

judgment in her Title VII employment action alleging discrimination and

retaliation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Weil v. Citizens Telecom Servs. Co., LLC, 922 F.3d 993, 1001 (9th Cir. 2019). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      In her opening brief, Williams fails to address the district court’s dismissal

of her sex and age discrimination claims, and she has therefore waived her

challenge to the district court’s orders on these claims. See Indep. Towers of Wash.

v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any

claims that were not actually argued in appellant’s opening brief.”); Acosta-Huerta

v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro

se appellant’s opening brief are waived).

      The district court properly granted summary judgment because Williams

failed to raise a genuine dispute of material fact as to whether defendant

discriminated against her based on her race or retaliated against her. See Unt v.

Aerospace Corp., 765 F.2d 1440, 1446 (9th Cir. 1985) (“An employee is not

protected by Title VII when he violates legitimate company rules, knowingly

disobeys company orders, disrupts the work environment of his employer, or

willfully interferes with the attainment of the employer’s goals.” (citations

omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                            2                                     20-16949